BUFFINGTON, Circuit Judge.
Assuming for present purposes the power of a court sitting in 77B reorganization proceedings, (Bankr.Act, 11 U.S.C.A. § 207) to allow compensation to those who, apart from their own duty, have really and substantially aided such court in effectuating such plan, we are of opinion the court below, which was thoroughly conversant with all. proceedings, committed no reversible error in its declining to grant payments to the appellants. In that regard its conclusions were thus stated:
“The petition of the committee for holders of Great Lakes Utilities' Corporation First Lien Collateral Trust Gold 5%% bonds, and the petition of Lowell M. Birrell and Reuben Satterthwaite, Jr., attorneys for said committee, must be denied. This committee and its attorneys served the interest of the bondholders only and they should be compensated by them. Repeatedly throughout the testimony it was stated that the committee and its attorneys were interested only in the bondholders of the debtor. Their efforts were not in the interest of all security holders who must be served by a plan of reorganization. They opposed all plans that did not accord bondholders greater security.”
After full consideration had, we are of opinion that the appeals of the appellants should be dismissed, and it is so ordered.